Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because a first and second opening is recited therein while in the last line of the claim, the mere recitation of opening leaves confusion as to which opening is referenced. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,302,063 to Winsor.

Regarding claim 18, Winsor discloses an anti-theft device for a transport railcar grating, the grating including a plurality of transversely coupled rods 11’ that form a plurality of grating openings 69, the anti-theft device comprising:
a fastener 71; and
a body 70 extending over the grating connector, the body comprising:
a first end coupled to the railcar surface by the fastener (as evident from Fig. 18), the first end including a base (bottom surface of 18 defining hole for 71) and a wall (wall of the hole receiving 71) that define a cavity (as evident from Fig. 18), the base including a first opening sized and shaped to receive the fastener (as evident from Fig. 18); and a second end (end that extends over 73) that projects through a grating opening (as evident from Fig. 18) and including a flange extending transversely to a rod forming the grating opening (as evident from Fig. 18).

Regarding claim 20, Winsor discloses the anti-theft device of claim 18, wherein the first end of the body is positioned on the grating connector, and the first end of the body and the grating connector are coupled to the railcar surface by the fastener (as evident from Fig. 17, 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winsor in view of U.S. Patent 4,136,598 to Hughes.

Regarding claims 1, 3-5, Winsor discloses a fastener 71 connecting a grating hinge connector (assembly of 69, 70) to a surface of a railcar 65’ wherein the head of the fastener protrudes from the surface of the grating hinge connector (see Fig. 17). Winsor does not disclose any structure that receives the head of the fastener. Hughes discloses a cup 14 with a base 20, rim 22 and lips 24 that receive sides of a disk-shaped plate 12 with the cup being sized to receive the shank of the fastener via a first opening 18 with the head of the fastener remaining inside a cavity of the cup (see Fig. 1). The lips of the cup define a second opening. The plate 12 is received and contained when the plate is fully inserted (i.e. when the bottom of 32 makes contact with the upward facing surface of base 20. The plate additionally has a side (i.e. skirt 28) extending around its perimeter. Regarding claim 5, the lips are substantially the same shape as the side in as much as shown in Fig. 3B of the instant application. It would have been obvious to one of ordinary skill in the art to incorporate the cup and plate assembly onto the fastener of Winsor with the motivation of hiding unattractive fastener heads and protecting the fastener element too (see Hughes, col. 1, lines 6-11). 

Regarding claim 6, Winsor in view of Hughes discloses the anti-theft device of claim 1, wherein the wall has an outer surface with at least one side forming an obtuse angle relative to the railcar surface (see annotated Figure below indicating the angle relied upon as obtuse). It would have been obvious to incorporate such with the same reasons provided above in claim 1. 

    PNG
    media_image1.png
    538
    742
    media_image1.png
    Greyscale

Regarding claim 7, Winsor in view of Hughes discloses the anti-theft device of claim 6 (recited to depend from claim 1) also including a second obtuse angle (on the other side of that annotated above) wherein the angles are different (firstly, they are different relative to their respective complementary angles but more precisely, they are different in the course of the plate flexing into the cap as set forth in col. 2, line 43 of Hughes). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation provided above for claim 1 et al. 

Regarding claim 8, Winsor in view of Hughes discloses the anti-theft device of claim 1, wherein the grating is coupled to the railcar surface by a grating connector (as discussed above in claim 1), and wherein cup is positioned on the grating connector and the base conforms to the shape of the grating connector (as evident from the shaping of Hughes, Fig. 1 with the same motivation provided above in claim 1).

Regarding claim 19, Winsor discloses the anti-theft device of claim 18, but does not disclose that the fastener comprises a head and a shank, and the first opening is sized and shaped to receive the shank Hughes discloses a base and a wall that that correspond with a fastener which would therefore be included on the first end as recited in claim 18. Further, the head is retained within the cavity of Hughes that is defined by the base and vertically extending walls (see Fig. 1 of Hughes). It would have been obvious to one of ordinary skill in the art to incorporate the cup and plate assembly onto the fastener of Winsor with the motivation of hiding unattractive fastener heads and protecting the fastener element too (see Hughes, col. 1, lines 6-11).


Allowable Subject Matter
Claim 17 is allowed. The reasons for such are found in the previous office action.
Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive. Overall, claim 1 does not breathe life into the structure of the railcar grating. Rather, the structure of claim 1 is directed more toward a fastener device that with its intended use for that of railcar grating. Additionally, much of the structure set forth in claim 1 is broad (e.g. “plate” and “openings”). The remarks indicate that Hughes does not disclose that the plate is inserted through an opening in the cup and is contained in the cavity of the cup. The plate is element 12 and the cup is 14. The plate is received within the cup and contained by the flexible, snap fit between 32 and 24. 
Regarding claim 7, Examiner agrees that an acute angle is formed by the obtuse wall, but the supplementary angle of the acute angle is the obtuse angle relied upon by Examiner as explicitly pointed out in the accompanying annotation provided above. The broad language of the claim provides for a broad interpretation and application of the prior art. 
Regarding claim 8, the Remarks indicate that the cup with a base does not conform to the shape of the grating connector. The “conforms to the shape of” language is broad. Examiner interprets such to mean adjoining structure that enables the seating or face to face contact of one surface to the other. In this case, the flat bottom surface of the cup fits sits completely flat onto the complimentary flat surface of the grating connector. Therefore, the respective shapes conform to each other or conform to the shape of each other. 
The remarks indicate that the rationale for incorporating structure to protect the fastener is lacking. The rationale is the exact function of “protecting the fastener.” It is not clear what standard the remarks are expecting the rejection under 35 USC 103 to comply with. There is a fastener in the base reference and there is structure to protect the fastener in the modifying reference. The modifying reference is incorporated into the base reference with the rationale of protecting the fastener from exterior elements and tampering.
Regarding claim 18, Examiner notes that “anti-theft” provides little structure to the extent that generally any structure that secures one object to the next can be interpreted as anti-theft. The structure of the anti-theft device should be clearly and positively recited in the body of the claim. The remarks set forth some inaccurate representations of the rejection and inaccurate representations of the actual claim. First, the rejection does not set forth that the grating hinge connector is “assembly of 69, 70.” In fact, the rejection sets forth that the grating hinge connector is 69. Element 69 at least connects the grating to the fastener 71 and the surface of the railcar as clearly shown in Fig. 17. It is not clear from the remarks which aspect of this is in dispute. If additional meaning of the grating connector 11”, 73, and 11’. Element 70 specifically is shaped to bend into penetrating this opening therefore it projects into the grating opening. It also has a flange extending transversely to a rod, namely 11’. 
Overall, Applicant is encouraged to more positively set forth the structure of the anti-theft device to overcome the cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617